Citation Nr: 1025039	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-01 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral knee disability.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Attorney


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which denied service connection for patellofemoral 
syndrome of the bilateral knees. 

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in May 2010.  He failed to report for this 
hearing.  The Veteran has provided no explanation for his failure 
to report and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).


FINDING OF FACT

There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that bilateral 
knee disability is related to the Veteran's military service.

CONCLUSION OF LAW

Bilateral patellofemoral syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in July 2007.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  The July 2007 letter also informed the Veteran as to 
the law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision. Because 
VCAA notice in this case was accomplished prior to the initial 
AOJ adjudication that denied the claim, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the VA 
has obtained the Veteran's private treatment records and provided 
him with a VA fee-basis examination.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA fee-basis examination in November 
2007.  The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  His failure to appear for a 
scheduled hearing with a Veterans Law Judge, and his subsequent 
failure to reschedule, is being treated as a withdrawal, as 
detailed in the Introduction.  See 38 C.F.R. § 20.704(d) (2009).  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence. See 38 C.F.R. § 3.303(b) (2009).

Analysis

With respect to the first Hickson element, a current disability, 
the record indicates that the Veteran has been diagnosed with 
patellofemoral syndrome of the bilateral knees.  See the November 
2007 VA fee-basis examination.  Accordingly, Hickson element (1) 
has been met.  While the Board acknowledges that a private 
medical record from March 2008 provided a diagnosis of 
degenerative joint disease of the knees, this assessment was not 
based on X-ray evidence and therefore cannot be used as evidence 
of a current disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  Indeed, a private X-ray report from November 2007 
revealed that the Veteran did not have any arthritis or other 
deformity of the bilateral knees. 

With respect to the second Hickson element, the Veteran's service 
treatment records document that he sought treatment for right 
knee pain in October 1962.  It was noted that the Veteran did not 
have a history of trauma and there was no tenderness or swelling.  
He was not diagnosed with a knee disability.  

Additionally, in the January 2008 notice of disagreement, the 
Veteran indicated that he performed approximately 65 parachute 
jumps and had pain in his knees during service.  Due 
consideration must be given to the places, types and 
circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) 
(West 2002).  In this case, the Veteran's DD Form 214 confirms 
that he received a Parachutist Badge.  The Board therefore finds 
that the Veteran's statements of knee injuries are consistent 
with circumstances of the Veteran's service and are credible.  
Hickson element (2) has been satisfied. 

With respect to the third Hickson element, medical nexus, after 
reviewing the Veteran's claims folder and providing a thorough 
examination of the Veteran, the November 2007 VA fee-basis exam 
stated that "today's findings are unrelated to the right knee 
pain noted in October of 1962 and are not due to [the Veteran] 
performing parachute jumps."  In an addendum, the examiner 
explained that his opinion was based on the lack of any objective 
evidence of knee joint pathology in the military medical records.  
(As noted above, the October 1962 service treatment records only 
documented subjective complaints of right knee pain.)

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  However, as alluded to above, the first evidence 
of a right or left knee disability comes from the November 2007 
VA examination report, more than forty years after the Veteran 
left military service.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  While the Veteran is competent 
to report observation of bilateral knee pain since service, the 
Board finds that such assertions are less than credible.  In this 
regard the Board acknowledges that while the absence of any 
corroborating medical evidence supporting his assertions, in and 
of itself, does not render his statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  In view of the above, the Board 
finds that continuity of symptomatology after service has 
therefore not been demonstrated.

To the extent that the Veteran contends that a medical 
relationship exists between his bilateral knee disabilities and 
service, any such statements offered in support of the Veteran's 
claim do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's bilateral knee 
disabilities are not related to his military service.  
Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.

Conclusion

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral knee 
disability. The benefit sought on appeal is accordingly denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral knee disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


